                                                                       USDC SDNY
UNITED STATES DISTRICT COURT                                           DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                          ELECTRONICALLY FILED
 -------------------------------------------------------------- X      DOC #:
 BENJAMIN PINCKNEY,                                             :      DATE FILED: 01/13/2020
                                              Plaintiff,        :
                                                                :
                            -against-                           :   19-CV-3541 (VEC)
                                                                :
                                                                :        ORDER
 RIVERBAY CORPORATION,                                          :
                                                                :
                                              Defendant. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS the parties appeared for a status conference on January 10, 2020;

        WHEREAS the parties have completed fact discovery, with the exception of a deposition

of Plaintiff’s subsequent employer, who failed to appear as noticed;

        WHEREAS the outstanding deposition pertains exclusively to mitigation and damages,

not liability;

        WHEREAS the parties anticipate offering occupational experts, who are also relevant

only to damages, not liability;

        WHEREAS Defendant intends to move for summary judgment;

        WHEREAS the parties request a referral to the assigned magistrate judge for a settlement

conference;

        IT IS HEREBY ORDERED that Defendant’s motion for summary judgment shall be due

on March 27, 2020. Plaintiff’s opposition shall be due on April 24, 2020. Defendant’s reply

shall be due on May 8, 2020. If the parties need more time to attempt settlement prior to the
filing of the motion, they may jointly propose a more extended briefing schedule.

SO ORDERED.
                                                        ________________________
Date: January 13, 2020                                     VALERIE CAPRONI
      New York, New York                                 United States District Judge




                                                2
